Case 3:21-cv-00521-JFS Document 4 Filed 03/23/21 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

MARIA J. DISEN a/k/a Maria

Jimenez Disen-Colon,

Plaintiff,
Vv.
BAYVIEW LOAN SERVICING,
LLC, : -
Defendant.

ORDER

 

CIVIL ACTION NO. 8:21-CV-00521
(SAPORITO, M.J.)

WAR 23

®
JAVA 6

PER b
2

l | 7
AND NOW, this 23- day of March, 2021, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. Pursuant to Standing Order No. 16-3, this matter shall be

TRANSFERRED to the United States Bankruptcy Court for the Middle

District of Pennsylvania for further proceedings in connection with the

plaintiffs bankruptcy case, In re Disen Colon, No. 5:04-bk-52421; and

2. The Clerk shall mark this district court case as CLOSED.

OSEPH F. SARGRITO, J%. ©
United States Magistrate Judge
